DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: wall of flue gas duct (12).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in 

Specification
The disclosure is objected to because of the following informalities:
In [037], line 2, change “pass” to –past--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1 and 17 make reference to the second supporting beam (20) extending through the flue gas duct in such a way that the second supporting beam 
	Claims 1 and 17 make reference to a second supporting beam “supported to” the first supporting beam which does not define if it is supporting or being supported by and is thus being regarded as indefinite language.

Claim 10 recites the limitation "a middle section defining a substantially horizontal top surface located at a third height" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  There is no previous limitation of a first and second height in claim 1 from which claim 10 depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 3-5, 14, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kramer et al (9,291,342).  Kramer et al discloses a supporting beam arrangement (29) for supporting a flue gas duct configured to convey flue gases (interpreted as the tubes 15 which carry the exhaust), the supporting beam arrangement being configured to support the flue gas duct to a support frame of the flue gas duct (SEE column 5, lines 13-23), the supporting beam arrangement includes two substantially horizontal first supporting beams (SEE Figure 11, the unnumbered elements connected to bearing means 32, 33) that are substantially parallel and situated on two opposite sides of the flue gas duct (Figure 11), the first supporting beams being separated by a distance from the flue gas duct (inherent), and the first supporting beams including two opposite ends that are connected to the support frame (29), and a substantially horizontal second supporting beam (28a) defining two opposite ends that are supported to the first supporting beams, the second supporting beam extending through the flue gas duct in such a way that the second supporting beam is exposed to flue gases, wherein the flue gas duct is supported to the second supporting beam, wherein at least one or each one of the first supporting beams has an opening, in which opening one of the two opposite ends of the second supporting beam is placed to rest on the first supporting beam in such a way that loads incurred by the weight of the flue gas duct are transmitted to the first supporting beam (the openings are evidenced by the bearing means 32, 33 extending through the structure as shown in Figure 10).  In re claim 3, Kramer et al discloses in Figures 10 and 11, a first supporting beam defines  by means of which pillars the primary supporting beams are supported to the ground; and each end of the first supporting beam is connected to one of the primary supporting beams, the primary supporting beams being substantially perpendicular to the first supporting beam.  In re claim 14, Kramer et al represents the slide bearings as elements 32, 33 located in the openings such that at least one or each one of the ends of the second supporting beam rests on one of the slide bearings, the slide bearing being supported to the first supporting beam (SEE Figures 10 and 11 and column 5, lines 24-46).  In re claim 17, Kramer et al references the supporting beam arrangement for use in arrangements of a power boiler and equivalent technology (SEE column 1, lines 11-24 and lines 35-40).  In re claim 19, Kramer et al represents the slide bearings as elements 32, 33 located in the openings such that at least one or each one of the ends of the second supporting beam rests on one of the slide bearings, the slide .  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882.  The examiner can normally be reached on M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/GREGORY A WILSON/           Primary Examiner, Art Unit 3762                                                                                                                                                                                             April 6, 2021